The defence in this case rests upon the point that the original judgments in the cases in which the attachment bonds now in suit were given were erroneously entered, because Gen. Laws, cap. 274, § 25, requires that all suits, "founded upon the claims from which a discharge in insolvency shall be a release, shall be stayed until the debtor shall be adjudged insolvent." But § 25 provides that after adjudication the court may proceed with the case. Moreover, § 50 provides that a discharge shall release an insolvent from all his provable debts due to citizens of this State, and to all other parties who shall become parties to the proceeding by proving their claims. It is admitted that the plaintiffs in the attachment suits were not citizens of this State, and that they have not become parties to the insolvency proceedings by proving their claims. This being so, the discharge would be no release as to them and the statute does not affect them. The judgments, therefore, were not irregular. The insolvent not being a party to the present suit, the discharge is of no effect in this suit, which is against sureties for a breach of the bond.
The plaintiffs are entitled to judgment.